DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/19/22 has been entered in the case. Claims 2-6 are pending for examination; claim 7-26 are withdrawn and claim 1 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 states that “a second sensor arranged at the refill chamber, wherein the processor is configured, in response to signals received from the magnetic field sensor and from the second sensor, to detect a presence of the needle in the refill chamber...” without providing any supporting to get the result.  
In Fig. 1, assuming that a magnetic field sensor is equivalent to a bottom sensor 156 or contact sensor 156; a needle 200 has an upper magnetic portion 222 associates with an upper magnetic field sensor 152; the needle 200 has a lower magnetic portion 224 (opposites polarity with the upper magnetic portion 222) associates with a lower magnetic field sensor 154. In that case, which element is equivalent to a second sensor, as required in the claims 2-4.
In Figs. 1-2, assuming that a magnetic field sensor is equivalent to a bottom sensor 156 or contact sensor 156; an upper chamber refill needle 230 (in Fig. 2) inserts into a refill chamber device 100 in Fig. 1. In this case, a lower magnetic portion 224 of the needle 230 associates with the bottom sensor 156 to detect a presence of the needle 230.  In this case, it is unclear to Examiner that which element is equivalent to a second sensor.  Assuming that a second sensor is equivalent to either an upper magnetic field sensor 152 or a lower magnetic field sensor 154, as shown in Fig. 1.  At this point, the processor will receive signals from the magnetic field and the second sensor, but how is the processor being detected the presence of the needle 230 to associate the position of the needle opening with the lower chamber or the upper chamber?
Similarly, in Figs. 1 & 3, assuming that a magnetic field sensor is equivalent to a bottom sensor 156 or contact sensor 156; a lower chamber refill needle 240 (in Fig. 3) inserts into a refill chamber device 100 in Fig. 1. In this case, a single magnetic portion 220 of the Fig. 3 associates with the bottom sensor 156 to detect a presence of the needle 240.  In this case, it is unclear to Examiner that which element is equivalent to a second sensor.  Assuming that a second sensor is equivalent to either an upper magnetic field sensor 152 or a lower magnetic field sensor 154, as shown in Fig. 1.  At this point, the processor will receive signals from the magnetic field and the second sensor, but how is the processor being detected the presence of the needle 240 to associate the position of the needle opening with the lower chamber or the upper chamber?
In claim 3 (depends on claims 2 & 6), it states that the second sensor is a contact sensor which is equivalent to a bottom sensor 156 in Fig. 1.  If in that case, it is unclear to Examiner which element is referring to “a magnetic field sensor” as required in the independent claim 6 and dependent claim 2?
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how to get the claimed result, as mentioned above.
Due to this broad scope, one having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine the position of the needle opening with the lower chamber or the upper chamber with associating to the second sensor and the magnetic field sensor.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to provide clear explanations of how the relationship in between the second sensor, the processor, the presence of the needle, the positions of the needle opening.... without undue experimentation due to the broad nature of the claims.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine that which element is equivalent to a second sensor, and how is the processor being detect to presence of the needle in the refill chamber and to associate the position of the needle opening with the lower chamber or the upper chamber and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result and thus the invention is not enabled.


	
Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitations “wherein needles for refilling at least one of the upper chamber and the lower chamber can be inserted in the refill port, wherein needles for refilling the upper chamber have an upper opening positioned for refilling the upper chamber when the needle is inserted in the refill port and a magnetic portion with an associated magnetic field having a first orientation, and 
wherein needles for refilling the lower chamber have a lower opening positioned for refilling the lower chamber when the needle is inserted in the refill port and a magnetic portion with an associated magnetic field having a second orientation” of claim 6 are failing to comply with the written description requirement.
As shown in Figs. 1-3, only one needle inserts into upper chamber and lower chamber (at same time), as shown in Fig. 1; or only one needle 230 inserts into the upper chamber, as shown in Fig. 2; or only one needle 240 inserts into the lower chamber, as shown in Fig. 3. 
Nowhere in the original specification describes that the needles (more than one needles, or at least two needles) insert in the upper chamber; or the needles (more than one needles, or at least two needles) insert into the lower chamber.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the needle" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Is the limitation “the needle” in line 14 referring back to “needles” (more than one needle) in lines 11 and 13 or another “needle”? 

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) The limitation “wherein needles for refilling at least one of the upper chamber and the lower chamber can be inserted in the refill port” is vague. 
The limitation “wherein needles for refilling at least one of the upper chamber and the lower chamber can be inserted in the refill port” can be read in many ways such as: 
a) the needles for refilling at least one of the upper chamber and the lower chamber; wherein the needles can be inserted in the refill port; or
b) the needles for refilling at least one of the upper chamber; and wherein the lower chamber can be inserted into the refill portion; or
c) the needles for refilling at least one of the upper chamber and the lower chamber; wherein the lower chamber can be inserted in the refill portion; or
d) at least two needles, and both of the two needles for refilling the upper chamber only;
e) at least two needles, and both of the two needles for refilling the lower chamber only; or 
f) at least two needles; wherein at least one of the needles for refilling the upper chamber and the other needle for refilling the lower chamber.  
Therefore, it is unclear to Examiner that which option a, b, c, d, e or f above that Applicant would like to address in the claimed invention. 

2) The limitation “wherein needles for refilling the upper chamber have upper opening positioned for refilling the upper chamber when the needle is inserted in the refill port and a magnetic portion with an associated magnetic field having a first orientation” in lines 13-16 of claim 6 is vague.
a) Claim 6 recites the limitation "needles" in lines 11, 13, 17.  It is unclear to Examiner that the limitation “needles” in line 13 & line 17 is whether same or different with the “needles” in line 11.   
b) it is unclear to Examiner that the term “upper opening” is a part of the needles or a part of the upper chamber.  For example: the limitation above can be read as: i) wherein needles for refilling the upper chamber; wherein the upper chamber has an upper opening positioned for refilling the upper chamber...; or ii) wherein needles for refilling the upper chamber; wherein the needles have upper opening positioned for refilling the upper chamber...
c) it is unclear to Examiner that the limitation “needle” in line 14 referring back to the limitation “needles” in lines 11 & 13 or the “needle” in line 14 is a different needle with respect to the “needles” in lines 11 & 13.
d) the limitation “wherein needles for refilling the upper chamber have upper opening...” is vague. Does Applicant mean that each of the needles has an upper opening? Or one of the needles has/have (only one) upper opening?

3) the limitation “... a magnetic portion with an associated magnetic field having a first orientation” in lines 15-16 is vague.  It is unclear to Examiner that which options that Applicant is referring to: a) a magnetic portion having a first orientation; or b) an associated magnetic field having a first orientation; or c) both of magnetic portion and associated magnetic field having a first orientation. 

4) the limitation “wherein needles for refilling the lower chamber have a lower opening positioned for refiling the lower chamber” in lines 17-18 of claim 6 is vague.  The limitation in lines 17-18 of claim 6 can be read in many ways such as:
a) wherein needles for refilling the lower chamber; wherein the needles have a lower opening positioned for refilling the lower chamber; or
b) wherein needles for refilling the lower chamber; wherein the lower chamber has a lower opening positioned for refilling the lower chamber
Therefore, it is unclear to Examiner that which option a or b above that Applicant would like to address in the claimed invention. 

5) the limitation “wherein needles for refilling the lower chamber have a lower opening positioned for refilling the lower chamber when the needle in inserted in the refill port and a magnetic portion with associated magnetic field having a second orientation” in lines 17-20 of claim 6 is vague. 
a) is the limitation “needles” in line 15 same or different with the “needles” in line 13 above?
b) is the limitation “needle” in line 18 same or different with the “needles” in lines 13 & 17 above?
c) is the l limitation “needle” in line 18 same or different with the “needle” in line 14 above? 
d) is the limitation “magnetic portion” in line 18 same or different with the “magnetic portion” in line 15 above?
e) is the limitation “associated magnetic field” in lines 19-20 same or different with the “associated magnetic field” in lines 15-16 above?
f) the limitation “a magnetic portion with an associated magnetic field having a second orientation” in lines 19-20 can read in different ways such as: i) a magnetic portion and an associated magnetic field having a second orientation; ii) an associated magnetic field having a second orientation.  Therefore, it is unclear to Examiner that which option that Applicant would like to address in the claimed invention. 
g) the limitation “wherein needles for refilling the lower chamber have a lower opening...” is vague. Does Applicant mean that each of the needles has one lower opening? Or one of the needles has/have (only one) lower opening?

6) is the limitation “needle” in line 23 same or different with the “needles” or the “needle” in lines 11, 13-14, 17-18 above?
7) is the limitation “magnetic field” in line 24 same or different with the “an associated magnetic field having a first orientation” or the “associated magnetic field having a second orientation”? 
8) is the limitation “needle” in line 26 same or different with the “needles” or “needle” in lines 11, 13-14, 17-18, 23 above?
9) is the limitation “needle“ in line 28 same or different with the “needles” or “needle” in lines 11, 13-14, 17-18, 23 & 26 above?
10) there are three different magnetic field sensors 152, 154, 156 in the implantable infusion device.  It is unclear to Examiner that which “magnetic field sensor” in line 9 referring to element 152, o4 154 or 156. 
11) the limitation “a magnetic portion” in line 15 of the claim 6 is vague.  It is unclear to Examiner that which element is referring to “a magnetic portion” in line 15.  Does Applicant mean “an upper magnetic portion” (element 222 in Fig. 1) or “a magnetic portion” (element 224 in Fig. 2)?
12) the limitation “a magnetic portion” in line 19 of the claim 6 is vague.  It is unclear to Examiner that which element is referring to “a magnetic portion” in line 19.  Does Applicant mean “a lower magnetic portion” (element 224 in Fig. 1) or “a magnetic portion” (element 220 in Fig. 3)?

In claim 2, the limitation “needle” in line 4 of the claim 2 is vague.  It is unclear to Examiner that the “needle” in claim 2 referring back to which needle(s) in the independent claim 6. 
In claim 2, the limitation "the position" in line 5 is insufficient antecedent basis for this limitation in the claim. 
In claim 2, the limitation "the needle opening" in line 5 is insufficient antecedent basis for this limitation in the claim. 
In claim 5, the limitation "the position" in line 4 is insufficient antecedent basis for this limitation in the claim. 
In claim 5, the limitation "the needle opening" in line 4 is insufficient antecedent basis for this limitation in the claim. 

Examiner Note
The claims 2-6 involve multiple 112, 1st and 2nd paragraph rejection.  Therefore, Examiner does not know which direction of the claimed invention.  However, the closet prior art made of record (e.g. Humayun et al. (US 9,603,997), Brandt et al. (US 2014/0207085), Adams et al. (US 6,962,580)) and considered pertinent to applicant’s disclosure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783